Exhibit 10.55

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of August 1, 2006 (the
“Amendment”) is entered into among Amphenol Corporation, a Delaware corporation
(the “Company”), the Subsidiary Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, as designated borrowers (the “Designated Borrowers”), certain
Subsidiaries of the Company from time to time party thereto, as guarantors (each
a “Subsidiary Guarantor”; together with the Company, the “Guarantors”), the
Lenders and the Administrative Agent entered into that certain Credit Agreement
dated as of July 15, 2005 (as amended from time to time, the “Credit
Agreement”); and

 

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Amendments.

 

(a)                                  The following definition is hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order and
shall read as follows:

 

“Second Amendment Closing Date” means August 1, 2006.

 

(b)                                 The following sentence is hereby added at
the end of the definition of “Aggregate Commitments” in Section 1.01 of the
Credit Agreement and shall read as follows:

 

The aggregate principal amount of the Aggregate Commitments in effect on the
Second Amendment Closing Date is ONE BILLION DOLLARS ($1,000,000,000).

 

(c)                                  The pricing grid in the definition of
“Applicable Rate” in Section 1.01 of the Credit Agreement is hereby amended to
read as follows:

 

Applicable Rate

 

Pricing
Level

 

Debt Rating
or Consolidated
Leverage Ratio

 

Facility Fee

 

Eurocurrency Rate
Loans and Letter
of Credit Fee

 

Base Rate
Loans

 

1

 

³ BBB+ / Baa1 or < 1.0:1.0

 

0.080

%

0.3700

%

0.00

%

2

 

BBB / Baa2 or < 1.5:1.0 but ³ 1.0:1.0

 

0.100

%

0.4000

%

0.00

%

3

 

BBB- / Baa3 or < 2.0:1.0 but ³ 1.5:1.0

 

0.125

%

0.5000

%

0.00

%

4

 

BB+ / Ba1 or < 2.5:1.0 but ³ 2.0:1.0

 

0.175

%

0.575

%

0.00

%

5

 

£ BB/Ba2 or ³ 2.50:1.0

 

0.225

%

0.9000

%

0.00

%

 

--------------------------------------------------------------------------------


 

(d)                                 The definition of “Maturity Date” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Maturity Date” means August 1, 2011.

 

(e)                                  The language preceding the proviso in
Section 2.02(f) of the Credit Agreement shall be amended to read as follows:

 

(f)                                    The Company may at any time and from time
to time, upon prior written notice by the Company to the Administrative Agent,
increase the Aggregate Commitments (but not the Letter of Credit Sublimit and
Alternative Currency Sublimit) by up to $250,000,000 in excess of the Aggregate
Commitments in effect on the Second Amendment Closing Date with additional
Commitments from any existing Lender or new Commitments from any other Person
selected by the Company and approved by the Administrative Agent;

 

2.                                       Conditions Precedent. This Amendment
shall be effective upon receipt by the Administrative Agent of the following
conditions precedent:

 

(a)                                  receipt by the Administrative Agent of this
Amendment executed by the Company, the Subsidiary Guarantors, the Lenders and
the Administrative Agent; and

 

(b)                                 receipt by the Administrative Agent, for the
account of each Lender, of the amendment fee due and owing to such Lender.

 

3.                                       Miscellaneous.

 

(a)                                  The Credit Agreement, and the obligations
of the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

 

(b)                                 Each Guarantor (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this

 

2

--------------------------------------------------------------------------------


 

Amendment and all documents executed in connection herewith do not operate to
reduce or discharge its obligations under the Credit Agreement or the Loan
Documents.

 

(c)                                  Each Loan Party hereby represents and
warrants as follows:

 

(i)                                     Each Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Amendment.

 

(ii)                                  This Amendment has been duly executed and
delivered by the Loan Parties and constitutes each of the Loan Parties’ legal,
valid and binding obligations, enforceable in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Loan Party of this Amendment.

 

(d)                                 The Loan Parties represent and warrant to
the Lenders that (i) the representations and warranties of the Loan Parties set
forth in Article VI of the Credit Agreement and in each other Loan Document are
true and correct in all material respects as of the date hereof with the same
effect as if made on and as of the date hereof, except to the extent such
representations and warranties expressly relate solely to an earlier date, in
which case they shall be true and correct as of such earlier date and (ii) no
event has occurred and is continuing which constitutes a Default or an Event of
Default.

 

(e)                                  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of this Amendment by telecopy shall be
effective as an original and shall constitute a representation that an executed
original shall be delivered.

 

(f)                                    THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

COMPANY:

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

SUBSIDIARY GUARANTORS:

AMPHENOL INTERCONNECT PRODUCTS

 

CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

AMPHENOL INTERNATIONAL LTD,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

TIMES FIBER COMMUNICATIONS, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

AMPHENOL CORPORATION
SECOND AMENDMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, L/C Issuer and Swing Line Lender

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[OTHER LENDERS]

 

--------------------------------------------------------------------------------

 